Citation Nr: 0009017	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-17 870A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUE

Entitlement to payment of the cost of medical services 
related to treatment at Carolinas Medical Center from August 
12, to August 14, 1998.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. T. Jones, Counsel




INTRODUCTION

The veteran served on active duty from February 1971 to 
November 1972.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an September 1998 decision by the VA Medical 
Center (VAMC) in Augusta, Georgia, that denied a claim for 
payment of unauthorized medical services received by the 
veteran at Carolinas Medical Center, in Charlotte, North 
Carolina, from August 12, to August 14, 1998.  The case was 
sent to the Board by the VA RO in Columbia, South Carolina.  
The veteran was assisted at a hearing at the VAMC by the 
South Carolina Department of Veterans Affairs; there is 
however no record that the veteran executed a power of 
attorney in favor of any organization.

FINDING OF FACT

The veteran, who has no service-connected disabilities, 
incurred unauthorized medical expenses at Carolinas Medical 
Center from August 12, to August 14, 1998.

CONCLUSION OF LAW

The requirements for VA payment of the cost of medical 
services at Carolinas Medical Center from August 12, to 
August 14, 1998 have not been met.  38 U.S.C.A. §§ 1703, 
1710, 1728 (West 1991 & 1998); 38 C.F.R. §§ 17.52, 17.54, 
17.120 (1999).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims payment for the cost of medical services 
related to emergency room treatment at Carolinas Medical 
Center from August 12, to August 14, 1998.  The relevant 
facts are not in dispute, and it is the law, not the 
evidence, which is dispositive of the outcome of this case.  
Sabonis v. Brown, 6 Vet.App. 426 (1994).

The veteran served on active duty from February 1971 to 
November 1972.  He is not service connected for any 
disabilities.

Billing records from Carolinas Medical Center show the 
veteran was billed for medical treatment received from August 
12, to August 14, 1998.  The veteran states and has testified 
at a February 1999 hearing at before the Health 
Administration Service of the VAMC that he came to the 
emergency room of Carolinas Medical Center on August 12, 1998 
for what was first thought to be a myocardial infarction.  He 
says that he wanted to go to a VAMC for further care, but the 
doctors at Carolinas Medical Center refused to have the 
veteran transferred.  It was eventually determined that he 
did not have a myocardial infarction and he was released from 
the hospital.  
The veteran subsequently filed a claim for payment of the 
cost of the medical services related to the August 1998 
treatment.  He has related that the treatment involved an 
emergency and a VA medical facility was not feasibly 
available to him. 

The Board has considered whether the veteran is entitled to 
payment for the cost of the private medical care under the 
legal authority pertaining to unauthorized medical services, 
38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  However, it is 
clear that he has no entitlement under this legal authority, 
since one of the essential eligibility requirements is the 
existence of a service-connected disability, which he does 
not have.  Zimick v. West, 11 Vet.App. 45 (1998); Malone v. 
Gober, 10 Vet.App. 539 (1997); Hayes v. Brown, 6 Vet.App. 66 
(1993) (claim for payment of unauthorized medical expenses is 
not well grounded under 38 U.S.C.A. § 5107(a) when the 
veteran has no service-connected disabilities).

The veteran states the VA should pay for the medical care in 
question because he meets 2 of the 3 criteria for payment of 
unauthorized medical expenses.  The governing legal criteria 
provide, however, that he meet all of the 3 criteria for 
payment or reimbursement of the medical expenses in question.  
He does not meet or allege that he meets all the 
requirements.  Accordingly, there is no entitlement to 
payment of the cost of unauthorized medical services incurred 
at Carolinas Medical Center from August 12, to August 14, 
1998.  Thus the claim must be denied.


ORDER

The claim for payment of the cost of medical services related 
to treatment at Carolinas Medical Center from August 12, to 
August 14, 1998 is denied



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals



 

